               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

UNITED STATES OF AMERICA

v.                                   CRIMINAL NO. 2:18-00118

ROBERT ADAMS


                    MEMORANDUM OPINION AND ORDER

     On July 1, 2019, defendant pled guilty to an information in

Criminal No. 2:19-00152.    A condition of the proposed plea

agreement in the information case is that the United States will

dismiss this action if the plea is accepted and judgment entered

in that information case.   Sentencing in that matter is scheduled

for November 4, 2019.

     Pending before the court is the government’s motion to

continue the trial in this case pending final disposition of the

information case.   (ECF No. 70).   The defendant does not oppose

the government’s request for a continuance.

     For good cause shown, the government’s motion to continue is

GRANTED and trial of this action is continued until November 5,

2019, at 9:30 a.m., in Charleston.   Pursuant to 18 U.S.C. §

3161(h)(1)(G), “delay resulting from consideration by the court

of a proposed plea agreement to be entered into by the defendant

and the attorney for the Government” is excludable under the

Speedy Trial Act.   Alternatively, pursuant to 18 U.S.C. §

3161(h)(7)(A), the time from the filing of the motion until the

trial is excludable for purposes of the Speedy Trial Act because
failure to grant the requested continuance would likely result in

a miscarriage of justice and the court finds that the ends of

justice outweigh the best interest of the defendant and the

public in a speedy trial.   In so finding, the court concludes

that the negotiated plea in the information is beneficial to the

government and the defendant for reasons placed on the record at

the plea hearing.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

          IT IS SO ORDERED this 23rd day of July, 2019.

                               ENTER:


                               David A. Faber
                               Senior United States District Judge




                                  2
